MERRILL LYNCH LIFE INSURANCE COMPANY Merrill Lynch Variable Life Separate Account Supplement Dated May 1, 2010 to the Prospectus For LEGACY POWER (Dated May1, 2002) Please note the following changes: Name Change: Subject to regulatory approval, on or about July 1, 2010 Merrill Lynch Life Insurance Company will change its name to: Transamerica Advisors Life Insurance Company.Upon approval of the name change, all references in your respective prospectus(es) to Merrill Lynch Life Insurance Company should be changed to: Transamerica Advisors Life Insurance
